UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

AUCTUS FUND, LLC,
Plaintiff, :
ve :

Civil Action No. 1:18-CV-12020-WGY
REDHA WK HOLDINGS CORP.,

Defendant. :

 

STIPULATION OF DISMISSAL WITH PREJUDICE |

Pursuant to Rule 41(a)(I)(ii) of the Federal Rules of Civil Procedure, the Plaintiff, Auctus
Fund, LLC (hereinafter the Plaintiff) and the Defendant, RedHawk Holdings Corp.(hereinafter
the "Defendant," and, with the Plaintiff, the "Parties" and each a "Party") hereby stipulate and agree
to the dismissal ofall claims, counterclaims, crossclaims or otherwise, that were brought, or could
have been brought, against and between Plaintiffand Defendant in the above-captioned action. All
rights of appeal are hereby waived and each Party shall bear its own costs and attorneys’ fees.

Respectfully submitted, Respectfully submitted,
PLAINTIFF, Auctus Fund, LLC, DEFENDANT, RedHawk Holdings Corp.,

By its Attorneys,

       

Philip Giordano, Esq, (BBO # 193530) Mark R. Basile, Esq.

Giordato & Company, P.C. THE BASILE LAW FIRM, P.-C.
REED & GIORDANO, P.A. 400 Jericho Turnpike - Ste. 104

47 Winter Street, Suite 800 Jericho, New York 11753

Boston, Massachusetts 02108-4774 Telephone: (516) 455.1500
Telephone: (617) 723-7755 Facsimile: (631) 498.0478
Facsimile: (617) 723-7756 Email: mark@thebasilelawfirrn.com

LO
Dated: - , 2019

 

30 of 3
CERTIFICATE OF SERVICE oo

1, Philip M. Giordano, do hereby certify that on the/2n day of May, 2019, I caused to be
served a true and correct copy of the Stipulation of Dismissal, as filed by and through the District
Court’s electronic filing/ECF system and that such true copy is available for downloading and
viewing by all counsel of record and by emailing a true copy to counsel for the Defendant.

Sif 79

Dated: May—/ 2019 /s/ Philip M. Giordano
Philip M. Giordano

 

31 of 53
